DETAILED ACTION

The Information Disclosure Statement(s) filed 10/22/2022 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “oriented in a normal movement direction” in claim 9 is a relative term which renders the claim indefinite. The term “oriented in a normal movement direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, Examiner will construe “oriented in a normal movement direction” to mean “oriented facing the front of the aircraft”. Examiner will construe the second seat to be “oriented facing the rear of the aircraft”. 
Claim 16 is rejected for use of the phrase “no mechanical connection”. All items contained within an aircraft fuselage are mechanically connected and as such, the claim is indefinite. For purposes of examination, Examiner will construe the phrase to mean “no direct mechanical connection”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by O’Mara et al. (WO 2017214519 A1).
Regarding claim 1, O’mara teaches an aircraft cabin (Figure 1) comprising: at least one seat configured to receive at least one passenger (Figure 1); at least one table arranged opposite the seat (Figure 1, element 22); and a safety device configured to be mounted on the table (Abstract), below the table or received in the table (Abstract), the safety device including : at least one airbag (Abstract), the at least one airbag being deployable from a retracted idle configuration to a deployed safety configuration of the at least one passenger seated on the seat (depicted in Figures 12A-13B), and a controller configured to control the deployment of the at least one airbag (¶ [0036]), and to trigger the deployment of the at least one airbag beyond a threshold deceleration value of the aircraft (¶ [0036] teaches that the initiator receives a signal from an associated controller when conditions dictate that the airbag should be inflated. As such, O’mara may be considered so configurable).
Regarding claim 2, O’mara teaches the invention discussed in claim 1, wherein the table includes a tray, the at least one airbag being mounted on the tray or received in the tray (Abstract. Figures 1-3. ¶ [0003, 0007]). 
Regarding claim 3, O’mara teaches the invention discussed in claim 2, wherein the at least one airbag is received in a thickness of the tray of the table (¶ [0003, 0007]).
Regarding claim 4, O’mara teaches the invention discussed in claim 2, wherein the at least one airbag is mounted below the tray of the table (Figure 3. ¶ [0003, 0007]).
Regarding claim 5, O’mara teaches the invention discussed in claim 2, wherein the tray comprises a base and at least one flap that is movable relative to the base between a stowed configuration in which the flap is folded on the base and a usage configuration in which the flap is deployed in the extension of the base (depicted in Figures 1-3).
Regarding claim 6, O’mara teaches the invention discussed in claim 5, wherein the at least one airbag is received in a thickness of the flap of the table (¶ [0007]).
Regarding claim 10, O’mara teaches the invention discussed in claim 1,  wherein the table defines or bears a housing for receiving the safety device and includes a cover for closing the housing, the cover defining part of an outer surface of the table  (Figures 1-3).
Regarding claim 11, O’mara teaches the invention discussed in claim 1, wherein the safety device includes a case receiving the at least one airbag (Figures 1-6) and an inflator configured to inflate the airbag (Abstract).
Regarding claim 15, O’mara teaches the invention discussed in claim 1, wherein the table comprises a tray, the tray comprises at least one base extending at all times in a plane parallel to a cabin floor. (Figure 3, the tray table shell contains a base that has an extension in a plane parallel to the cabin floor at all times located on the bottom of the shell). 
Regarding claim 16, O’mara teaches the invention discussed in claim 1, wherein the table is arranged with no mechanical connection with a seat opposite which the table is arranged (Figure 1 depicts a tray table mounted to a monument. The tray table has no direct mechanical connection with the seat opposite which the table is arranged).
Regarding claim 17, O’mara teaches the invention discussed in claim 1, wherein the table comprises at least one leg and a tray supported by the at least one leg (Figure 1 depicts a monument with a single leg touching the ground and supporting the tray table).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakai (JP H11180398 A).
Regarding claim 1, Nakai teaches an aircraft cabin comprising: at least one seat configured to receive at least one passenger (Figures 1-9); at least one table arranged opposite the seat (Figure 6); and a safety device configured to be mounted on the table, below the table (Figure 6) or received in the table, the safety device including: at least one airbag (Figure 6), the at least one airbag being deployable from a retracted idle configuration to a deployed safety configuration of the at least one passenger seated on the seat (depicted in Figure 6), and a controller configured to control the deployment of the at least one airbag (Figure 2, element 15), and to trigger the deployment of the at least one airbag beyond a threshold deceleration value of the aircraft (¶ [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mara et al. (WO 2017214519 A1).
Regarding claim 7, O’mara teaches the invention discussed in claim 5, wherein the flap comprises a cushioned covering fixed on the flap, the at least one airbag being received in the foam covering (¶ [0029-0030], Figure 4 element 30). O’mara fails to specifically teach that the covering is made of foam. However, foam is a type of cushioning and it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the cushion comprising O’mara’s cushion pack (taught in ¶[0029-0030] and Figure 4) containing an airbag and operably attached with the tray table was made of foam. 
Regarding claim 8, O’mara teaches the invention discussed in claim 1, wherein the safety device includes a removable protection pad configured to be mounted on the table, the at least one airbag being received in the protection pad (Examiner believes the arguments presented in response to claim 7 also satisfy the limitations of this claim as a cushion pack containing an airbag being attached to a tray table suggests that it may also be detached from the table. Also, the cushioning suggesting protection of the airbag itself).
Regarding claim 12, O’mara teaches the invention discussed in claim 11. O’mara fails to specifically teach wherein the controller includes a battery configured to supply electricity to the inflator or wherein the controller includes an electricity supply connection connected to an electrical supply of the aircraft and to the inflator. However, O’mara does teach a controller receiving signals of an impending impact or impact event, and then issues a command to the inflators to pressurize and inflate airbags (¶ [0041]). O’mara also teaches that the controller is in communication with sensors and an inflator and may be programmed to command the inflator to inflate the airbag via signals (¶ [0036, 0042]). It is well known in the art that use of the phrases “receives signal, commands, and communicates” in context of a controller suggest electrical communication, and thus requires an electrical connection. Further, Examiner takes official notice that it is well known to one of ordinary skill prior to the effective filing date that mass-produced commercial off the shelf (COTS) battery-powered programmable controllers (like the Pixhawk or F1-F4) were on the market at least 3 years prior to the effective filing date of the present disclosure. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that O’mara’s controller included a battery configured to supply electricity to an inflator, or wherein the controller included an electricity supply connection connected to an electrical supply of the aircraft and to an inflator. 
Regarding claim 13, O’mara teaches the invention discussed in claim 11. O’mara fails to specifically teach wherein the controller controlling the deployment of the at least one airbag is received in the case. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to place O’mara’s controller in the same case as the sensors providing signals to the controller (¶ [0042]), since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
Regarding claim 14, O’mara teaches the invention discussed in claim 11. O’mara fails to specially teach wherein the controller includes a deceleration detector. However, O’mara does teach a programmable controller (¶ [0042]) in communication with a plurality of sensors (¶ [0042]) capable of inflating an airbag. As such, the controller may be configured to analyze deceleration measurements taken by the detector in order to activate a deployment of the at least one airbag when the deceleration measured by the detector is above the threshold value. Further, Examiner takes official notice that mass-produced commercial off the shelf (COTS) battery-powered programmable controllers (like the Pixhawk or F1-F4) were on the market at least 3 years prior to the effective filing date of the present disclosure, and comprised inertial measurement units comprising accelerometers and gyroscopes. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that O’mara’s controller included an accelerometer configured to analyze deceleration measurements in order to activate a deployment of at least one airbag. 
Regarding claim 18, O’mara teaches a method for protecting a passenger of an aircraft comprising: installing at least one passenger in a seat of the aircraft cabin according to claim 1; detecting, via the controller, a deceleration of the aircraft exceeding a threshold deceleration value; deploying the at least one airbag in a space opposite the at least one passenger, between the seat and the table (Examiner believes the arguments presented in response to claims 1 and 14 satisfy all of the limitations of this claim).
Regarding claim 19, O’mara teaches the invention discussed in claim 18, comprising keeping the table in a plane parallel to the cabin floor at all times (depicted in Figure 2).
Regarding claim 20, O’mara teaches the invention discussed in claim 18, comprising keeping the table in a high position throughout during taxi, takeoff and landing phases of the aircraft (depicted in Figure 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai (JP H11180398 A) in view of Cooke et al. (WO 2015008082 A2).
	Regarding claim 9, Nakai teaches the invention discussed in claim 1, wherein the at least one seat includes a first seat oriented in a normal movement direction of the aircraft (Figures 1-9), the at least one airbag comprising a first airbag mounted facing the first seat (Figures 1-9), the first airbag deploying above the table in order to protect a torso and a head of a passenger seated in the first seat (Figures 3 and 5). Nakai fails to specifically teach the at least one seat comprising a second seat oriented in a direction opposite the normal movement direction of the aircraft, the at least one airbag comprising a second airbag facing the second seat, the second airbag deploying below the table to protect lower limbs of a passenger seated in the second seat. However, when Nakai’s airbag/seat invention is applied to cabin layout like that found in Figures 11A and 11B of Cooke, it satisfies the remaining limitation of the claim as Nakai teaches an airbag deploying below the table to protect lower limbs of a passenger (Figure 3, 5, 7). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Nakai with the cabin layout of Cooke such that a second seat and airbag faced an opposite direction from the original seat and airbag. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644